Citation Nr: 0510556	
Decision Date: 04/13/05    Archive Date: 04/21/05

DOCKET NO.  03-26 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for lumbosacral strain 
with disc space narrowing as secondary to a service-connected 
left knee disability.

2.  Entitlement to service connection for a right knee 
disorder as secondary to a service-connected left knee 
disability.

3.  Entitlement to a rating in excess of 20 percent for 
residuals of a left knee injury.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1964 to December 1966.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a June 2003 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio.  The veteran resides 
in New Jersey, and his claims file is in the jurisdiction of 
the Newark, N.J. RO.  A Travel Board hearing was held at the 
Newark RO before the undersigned in December 2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Testimony the veteran provided at the December 2004 hearing 
suggests there are outstanding pertinent private medical 
records.  He indicates that he has received treatment for 
knee and lower back problems since the last VA examination in 
March 2003.  He stated that in the course of this treatment, 
his private physician found additional left knee symptoms, 
including a limp, instability, and giving way.  He also 
testified that his private doctor has related his current low 
back and right knee disorders to his service-connected left 
knee disorder.  While the claims file contains the report of 
March 2003 VA examination at the VA facility in East Orange, 
New Jersey, there are no records of VA or private medical 
treatment or examination subsequent to March 2003.  As such 
may (based on the veteran's testimony) contain evidence 
critical to the matters at hand, they must be secured.

While the March 2003 VA examination report documents 
diagnoses of low back and right knee disabilities, it does 
not include an opinion as to whether such disabilities are 
related to the veteran's service-connected left knee 
disorder.  The veteran alleges that the left knee disability 
is manifested by symptoms not previously shown, such as 
instability, giving way, and a limp.  For these reasons 
another orthopedic examination is indicated.  

Accordingly, the case is remanded to the RO for the 
following:

1.  The veteran should be asked to 
identify all sources of examination or 
treatment he received for problems with 
the low back or the knees since March 
2003.  With the veteran's assistance, the 
RO should obtain complete copies of all 
treatment/examination records (those not 
already in the claims folder) from the 
identified sources.  These should 
specifically include any reports from VA 
or private medical care providers that 
relate the veteran's current low back or 
right knee problems to his service 
connected left knee disorder, as well as 
any VA or private medical records of 
treatment showing left knee symptoms in 
addition to those shown on VA examination 
in March 2003.  

2.  The RO should then arrange for a VA 
orthopedic examination to determine the 
current severity of the veteran's service 
connected left knee disorder, and to 
obtain a medical opinion as to whether 
the veteran's current right knee and low 
back disorders are related to his left 
knee disorder.  The veteran's claims 
folder must be reviewed by  the examiner 
in conjunction with the examination.  The 
examiner should report all clinical 
findings and/or diagnoses with regard to 
both knees and the low back.  The 
examiner should specifically note whether 
there is arthritis in the left knee, and 
ascertain active and passive ranges of 
motion of the knee.  The examiner should 
note whether there is instability or 
laxity of the left knee and if so the 
degree of such.  The examiner should 
further provide medical opinions as to 
the following:  

Is it at least as likely as not that 
any right knee disorder diagnosed 
was caused or aggravated by the 
veteran's service-connected left 
knee disorder (if aggravated, to 
what degree)?

Is it at least as likely as not that 
any low back disorder diagnosed was 
caused or aggravated by the 
veteran's service-connected left 
knee disorder (if aggravated, to 
what degree)?.    

3.  The RO should then review the claims.  
If any remain denied, the veteran and his 
representative should be provided an 
appropriate supplemental statement of the 
case and given the opportunity to 
respond.  The case should then be 
returned to the Board for appellate 
review.

The purpose of this remand is to assist the veteran in the 
development of his claims.  He has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
These claims must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board for additional 
development must be handled in an expeditious manner. 


	                  
_________________________________________________
	George R. Senyk 
	Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




